Milonas, J. (dissenting).
I would reverse the conviction and dismiss the indictment. This is an appeal from a judgment of the Supreme Court, New York County (Greenfield, J., at pretrial hearing; Preminger, J., at plea/sentence), entered on December 15,1980, convicting the defendant, upon her plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing her to a conditional discharge for a period of three years. Defendant’s conviction arose out of her arrest on May 23, 1979 for possession of a loaded two-barrel Derringer. According to the pretrial hearing testimony of the arresting officer, Robert McCormick, at approximately 4:50 p.m., he and his partner were on motor patrol duty when they received a radio call concerning a black male with a gun sitting in a blue, white-top automobile parked in front of 123 West 112th Street. Purportedly with him in the vehicle was a female (no description provided) who was alleged to have handed him the gun. The officers drove to the reported location and sighted a blue and white car. There was only one person inside, the female defendant seated in the front passenger seat. Approaching the automobile with his gun drawn, Officer McCormick opened the front passenger door and ordered the defendant to get out. He patted her down and recovered a Derringer from the waistband area. She was then placed under arrest. At the conclusion of the hearing, the court found that the police officers had acted reasonably and denied the motion to suppress. It is clear that the radio message, deriving from an undetermined source, was the only basis for the police conduct. There was nothing unusual occurring at the scene, nor did the defendant do anything which could be remotely construed as furtive or suspicious. Moreover, Officer McCormick admitted that when he first noticed the vehicle, he made no effort to look around to ascertain if there were any males in the vicinity. He stated that he made no attempt to verify or substantiate the information contained in the radio run or to question the defendant prior to frisking her. There was also no claim of a bulge or outline of a weapon being visible anywhere on the person of the defendant. At the time of the incident at issue, it was broad daylight. The neighborhood was not one characterized as being a high-crime area, and Officer McCormick did not assert that he was fearful for the life or safety of himself.or other individuals. Under these circumstances, the police were not justified in frisking the defendant. In People v La Pene (40 NY2d 210), the Court of Appeals held that the People could not rely solely on an anonymous phone call to furnish sufficient cause to support the police frisk which took place in that case. As the court declared (p 224): “Tips of this nature are of the *598weakest sort since no one can be held accountable if the information is in fact false”. Similarly, in People v Stewart (41 NY2d 65, 69), the court, in reversing the conviction, concluded that “where an anonymous phone tip giving a general description and location of a ‘man with a gun’ is the sole predicate, it will generate only a belief that criminal activity is afoot * * * That type of information will not of itself constitute reasonable suspicion thereby warranting a stop and frisk of anyone who happens to fit that description * * * In that situation, the police have only the common-law power to inquire for purposes of maintaining the status quo until additional information can be acquired”. Although the court in People v Benjamin (51 NY2d 267) sustained the patdown search therein, it pointed out that it was the personal observations of the police, as well as the information furnished in the radio run, which provided the reasonable suspicion necessary to support the limited intrusion in that situation. The court noted (p 270) that “an anonymous tip of ‘men with guns’, standing alone, does not justify intrusive police action, and certainly does not rise to the level of reasonable suspicion warranting a stop and frisk”. Both the memorandum opinion of this court and the concurrence largely base their support of the hearing court’s determination on speculation as to what the woman might have been doing rather than on any objective discernable facts. Thus, the memorandum for the list conjectures that it is common knowledge that criminals often entrust their weapons to “gun molls”. Similarly, the concurring opinion offers other conceivable explanations, including the possibility of the defendant’s possession of a second weapon, to justify the conduct of the police officers. Police action cannot be predicated solely upon suppositions and suspicions. We have yet to reach the point suggested by the majority where a good-faith evaluation of the situation by the police officers prevails over the observable criteria. Where, as here, the radio message did not give any description of the woman in the car nor did it even state that she was in possession of a gun (but instead claimed that she had handed the weapon to the man), something more substantial than the defendant’s presence in a blue, white-topped automobile was required to support the patdown search which took place herein. Consequently, the motion to suppress the physical evidence should have been granted.